DETAILED ACTION

Introduction
Claims 1-20 are presented for examination. This action is in response to Application 16/949,150 filed on 10/15/2020. 

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Group I: Claims 1-7
Group II: Claims 8-15
Group III: Claims 16-20

Requirements for restriction
There are two criteria for a proper requirement for restriction between patentably distinct inventions:
(A) The inventions must be independent (see MPEP 802.01, 806.06, and 808.01) or distinct as claimed (See MPEP 806.05); and 

(B) There would be a serious burden on the Examiner if restriction is not required (see MPEP 803.02, 808, and 808.02). 

Distinctness
In the instant case, Groups I, II, and III are related as subcombinations disclosed as usable together in a single combination. Two or more claimed subcombinations, disclosed as usable together in a single combination, are distinct when the subcombinations do not overlap in scope, are not obvious variants, and if it is shown that at least one subcombination is separately usable. See MPEP 806.05(d). 
First, Groups I, II, and III do not overlap in scope. Group I is directed to a method of sending a message, comprising steps of: receiving user input that includes a request for an automated assistant to generate a message; identifying a message template based on the user input, where each template is based prior messages drafted by the user; and when the content of the user input is determined to be sufficient to complete the message template, causing a portion of the content to be assigned to a first portion of the message template, and causing other natural language content, that is not embodied in the content of the user input, to be incorporated into a second portion of the message template. Group II is directed to a method of generating a template, comprising steps of: identifying, by an automated assistant, multiple different instances of content associated with a user based on one or more shared features of the instances; generating, based on the shared features, a template that includes a first section and a second section; generating, based on the shared features, configuration data that is stored in association with the template that indicates a first type of content to be assigned to the first section, and a second type of content that is to be assigned to the second section; and storing the template in association with the automated assistant. Lastly, Group III is directed to a method of performing one or more particular actions,1 comprising steps of: receiving a spoken utterance comprising a request for an automated assistant to perform one or more particular actions associated with a template; identifying, based on the spoken utterance, a particular template having a first section and a second section that are non-contiguous; identifying, based on the spoken utterance, content to be assigned to the first section; generating, based on the content to be assigned to the first section, additional content to be assigned to the second section; when inclusion of the content and the additional content is determined to complete the particular template, causing the automated assistant to perform the one or more particular actions using the particular template with at least the content and the additional content. 
Second, nothing on the record indicates that method of Group I is obvious over the method of Group II or the method of Group III, that the method of Group II is obvious over the method of Group I or the method of Group III, or that the method of Group III is obvious over the method of Group I or the method of Group II. Third, the methods of Groups I , II, and III are each separately usable. For instance, the message sending method of Group I can be performed using a template generation method that differs from the template generation method recited by Group II, and can be used with a method of performing one or more actions that differs from the method of performing one or more actions that is recited by Group III. In addition, the template generation method of Group II can be used with a message sending method that differs from the message sending method of Group I, and can be used with a method of performing one or more actions that differs from the method of performing one or more actions that is recited by Group III.  Lastly, the method of performing one or more actions that is recited by Group III can be performed with a method of sending messages that differs from the message sending method of Group I, and can be used with a a template generation method that differs from the template generation method of Group II. 
Burden
Where the inventions as claimed are shown to be independent or distinct under the criteria of MPEP 806.05-808.06, the Examiner, in order to establish reasons for insisting upon restriction, must explain why there would be a serious burden on the Examiner if restriction is not required. Thus the Examiner must show by appropriate explanation one of the following: (A) Separate classification thereof; (B) A separate status in the art when they are classifiable together, or; (C) A different field of search. See MPEP 808.02.
In the instant case, each of Groups I, II, and III require different fields of search because the method of Group I contains limitations not required by the method of Group II or the method of Group III, the method of Group II contains limitations not required by the method of Group I or the method of Group III, and the method of Group III contains limitations not required by the method of Group I or the method of Group II.  

Conclusion
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention.
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention.
If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention. Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the Examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew Georgandellis whose telephone number is 571-270-3991.  The examiner can normally be reached on Monday through Friday, 7:30-5:00 PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tonia Dollinger, can be reached on 571-272-4170.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANDREW C GEORGANDELLIS/Primary Examiner, Art Unit 2459                                                                                                                                                                                                        




    
        
            
        
            
        
            
        
            
        
            
    

    
        1 The particular actions include publishing template-based content to additional users or making the template-based content publicly available (See specification, par. 13), changing permissions of a file (See par. 54), etc...